ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 02-178, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14, JON CHRISTIAN SAJOUS, formerly of HEMPSTEAD, NEW YORK, who was admitted to the bar of this State in 1986, be disbarred, respondent having been disbarred in the State of New York for his criminal conviction of one count of criminal solicitation in the fourth degree, a class A misdemeanor, in violation of Section 100.05(1) of the Penal Law of the State of New York;
And JON CHRISTIAN SAJOUS having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JON CHRISTIAN SAJOUS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*442ORDERED that JON CHRISTIAN SAJOUS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.